—In an action, inter alia, pursuant to Debtor and Creditor Law § 276 to set aside as fraudulent certain conveyances of real property, the defendants appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered June 27, 1997, which granted the plaintiffs motion, in effect, for partial summary judgment on the causes of action to set aside as fraudulent the conveyances of three parcels of real property located on Staten Island.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiffs motion and set aside the conveyances of three parcels of real property made in February 1991 by the defendant Louis Manzo to his daughter, the defendant Stasia Manzo, for no consideration and after his corporation had defaulted on one note and was about to default on another. The finding that the conveyances were made with actual intent to “hinder, delay or defraud” the plaintiff is supported by evidence that Louis Manzo, who was the personal guarantor on the notes, had engaged in this type of transfer of real property to his daughters previously, in other cases involving different properties and creditors, and by the cash flow problems experienced by Manzo and his corporation around the time of the defaults (see, Debtor and Creditor Law § 276; Pen Pak Corp. v LaSalle Natl. Bank, 240 AD2d 384; Dillon v Dean, 236 AD2d 360, 361; Matter of AMEV Capital Corp. v Kirk, 180 AD2d 775; Marine Midland Bank v Murkoff, 120 AD2d 122, 126). The defendants’ rebuttal evidence regarding Louis Manzo’s financial ability and his antecedent debts to Stasia Manzo, which allegedly constituted the consideration for the three conveyances, consisted of unsubstantiated assertions and was inadequate to defeat the plaintiffs clear and convincing evidence of actual intent to defraud (see, Bank of N. Y. v Cherico, 209 AD2d 914; Matter of Big Z Car Wash Corp. *731v Moon Ja Oh, 149 AD2d 418). Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.